DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: page 16, line 16, “The curve shown in Figure 7” needs to be corrected.  Figure 7 is a perspective view of the claimed heater device.    
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites in lines 4-5 “possibly supplemented…”  It is unclear if any limitation after the “possible” is necessary for the current invention and/or does not limit the claim.
Lines 7-8 of the same claim includes dashes which may be are typographical errors.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-11, 14-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mercx et al., US Pub. 2009/0236565.
Regarding claim 1, Mercx teaches a co-continuous polymeric composite having PTC effect (see at least paragraphs 0005, 0006, 0012, 0013, 0016, 0023, 0037, 0043-0045, 0047-0051, 0055 and 0076-0079), having a matrix that comprises at least two immiscible polymers, and at least one electrically conductive filler in the matrix (see paragraph 0023; co-continuous with first phase polymeric material, second phase polymeric material and conductive filler), wherein at least one of said immiscible polymers is high-density polyethylene (see paragraph 0037), wherein at least another one of said immiscible polymers is polyoxymethylene (see paragraph 0044).
Regarding claim 2, Mercx teaches the composite, wherein high-density polyethylene and polyoxymethylene are in relative weight percentages of between 45 wt% and 55 wt%, where 100 
Regarding claims 3 and 17, Mercx teaches the composite, wherein the electrically conductive filler is confined, or mostly confined, in the high-density polyethylene (HDPE), in a weight percentage of between 10 wt% and 45 wt%, preferably between 16 wt% and 30 wt%, where 100 wt% is the sum of the weight percentages of the high-density polyethylene and of the electrically conductive filler (see paragraphs 0049, 0050 and 0053).
Regarding claim 4 and 18, Mercx teaches the composite, wherein the electrically conductive filler is a carbonaceous filler, in particular comprising at least one from among carbon black, graphene, carbon nanotubes, and mixtures thereof (see paragraph 0053; carbon black).
Regarding claims 5 and 7, Mercx teaches the composite, further comprising a thermally conductive filler (paragraph 0055), preferably comprising of boron nitride and aluminum nitride.
Regarding claim 6, Mercx teaches the composite, wherein the thermally conductive filler is confined, or mostly confined, in the polyoxymethylene (see paragraphs 0044, 0050 and 0055-0056; the second phase polymeric material having boron nitride).
Regarding claim 9, Mercx teaches a co-continuous polymeric composite having PTC effect, having a matrix that comprises at least two immiscible polymers, and an electrically conductive filler in the matrix, wherein an electrically conductive filler is confined, or mostly confined, in one of said immiscible polymers (first phase polymer; see paragraphs 0037, 0049 and 0053), wherein a thermally conductive filler is confined, or mostly confined, in another of said immiscible polymers (second phase polymer; see paragraphs 0044, 0050 and 0055-0056).
Regarding claim 10, Mercx teaches a method for obtaining a co-continuous polymeric composite having PTC effect (paragraph 0078), which comprises forming a mixture containing at least two immiscible polymers and at least one electrically conductive filler, wherein at least one of said immiscible polymers is high-density polyethylene (paragraph 0037), wherein at least one other of said immiscible polymers is polyoxymethylene (paragraph 0044).
Regarding claim 11, Mercx teaches the method, wherein the electrically conductive filler is previously added to the high-density polyethylene, and the high- density polyethylene containing the electrically conductive filler is subsequently mixed with the polyoxymethylene (see paragraphs 0078-0079).
Regarding claims 15 and 16, Mercx teaches an electrical heater device (see paragraph 0005) comprising at least one heating element that includes a first electrode, a second electrode (paragraph 0006), and a material having a PTC effect set at least in part between the first and second electrodes, wherein the material having a PTC effect is a co-continuous polymeric (discussed in claim 1 above with HDPE and POM).
Regarding 14, Merczx teaches the method, comprising adding a thermally conductive filler to the polyoxymethylene, prior to mixing thereof with the high-density polyethylene (see paragraphs 0078 to 0083; “substantially distinct co-continuous phase characteristics of immiscibility” is obtained between the first polymer and the second polymer).
Regarding claim 20, Mercx teaches the composite, wherein the thermally conductive filler is confined, or mostly confined, in the polyoxymethylene (see paragraphs 0044, 0050 and 0055-0056; the second phase polymeric material having boron nitride).
Allowable Subject Matter
Claims 8, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 teaches a composite in that the high-density polyethylene phase comprises a first fraction having a higher concentration of electrically conductive filler and a second fraction free of electrically conductive filler or having a lower concentration of electrically conductive filler, the first fraction being mixed with the second fraction and/or being at least partially confined within the second fraction.  The technical effect produces filler particles being hindered from migrating into the second polymer phase (POM), thus increasing the service life of the PTC device.
Claims 12, 13 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 12 teaches supplementing the second master batch of high-density polyethylene with at least one of an electrically conductive filler or a nucleation promoting filler; mixing the first and second master batch together, and simultaneously or subsequently mixing the resulting mixture with the polyoxymethylene.  
Claim 13 depends on claim 12.  
Claim 19 teaches the thermally conductive filler being confined, or mostly confined, in the polyoxymethylene, in a weight percentage of between 5 wt% and 70 wt %, where 100 wt% is the sum of the weight percentage of the polyoxymethylene and of the thermally conductive filler.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wu et al., Luizi et al., Wang et al., Blok et al., Yue et al., Lu et al., Fox et al., Okada et al. teach conductive polymer devices with PTC effects.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994. The examiner can normally be reached 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

KYUNG S. LEE
Primary Examiner
Art Unit 2833



/KYUNG S LEE/Primary Examiner, Art Unit 2833